DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 2/16/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Miller on 8/26/2021.

The application has been amended as follows: 
Claim 8, line 7, change “For” to --for--.



Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a method for processing a signal, received over time, to generate equalizer codes which are used to control equalization of the signal, the method comprising:
using a calculated Q-value, adapting the equalizer.
The closest prior art of Hidaka (US 2017/0310510) discloses an adaptive equalization method similar to the one described above.
However, the prior art does not further disclose: 

processing the signal to identify the eyes of the signal; 
processing the signal to calculate an eye height for each eye; processing the signal to calculate a noise value for each eye; 
for each eye, multiplying the eye height by the eye height to generate an eye height product; 
for each eye, dividing the eye height product by the noise value to generate a Q2 value, and; 
using the calculated Q2 values, adapting the equalizer codes to an optimal equalizer setting.

process the signal to identify the eyes of the signal; process the signal to generate ISI values for each band of the signal; 
calculate the eye height for each eye as the difference between the adjacent upper average value and the adjacent lower average value; 
for each eye, calculating a noise value by summing the ISI value for the band above the eye and the band below the eye; 
divide each eye height by the calculated noise value for the associated eye to thereby generates a Q value for each eye; 
using the calculated Q values, adapting the equalizer codes to an optimal equalizer setting.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering the claims allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/26/2021